The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 29, 2014

                                             No. 04-13-00238-CR

                                             Ricardo PEDRAZA,
                                                  Appellant

                                                      v.

                                          THE STATE OF TEXAS,
                                                Appellee

                           From the 49th Judicial District Court, Webb County, Texas
                                       Trial Court No. 2012CRR107-D1
                                  Honorable Jose A. Lopez, Judge Presiding

                                               O R D E R
         Appellant’s brief was originally due on November 8, 2013. Neither the brief nor a motion for
extension of time was filed. Therefore, on December 12, 2013, we abated the appeal to the trial court to hold a
hearing to determine whether appellant desired to prosecute the appeal, whether appellant was indigent, and
whether counsel had abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2). On February 24, 2014, a
supplemental clerk’s record containing the trial court’s findings of facts and conclusions of law was filed. On
March 5, 2013, a supplemental reporter’s record was filed. In its findings of fact and conclusions of law, the
trial court found that appellant desired to pursue the appeal, appellant was still indigent, and appellant’s
counsel had not abandoned the appeal.

         Thereafter, on March 12, 2014, we reinstated the appeal on the court’s docket and ordered counsel
FAUSTO SOSA to file the appellant’s brief by April 11, 2014. To date, neither the brief nor a motion for
extension of time has been filed. Counsel has also ignored repeated phone calls from this court inquiring as to
the status of the brief.

        We, therefore, ORDER FAUSTO SOSA to electronically file appellant’s brief within twenty
days of the date of this order. See TEX. R. APP. P. 9.2(c)(4). NO EXTENSIONS WILL BE GRANTED.
If FAUSTO SOSA fails to file appellant’s brief in Appeal No. 04-13-00238-CR as ordered, FAUSTO
SOSA will be ordered to appear and show cause why he should not be held in civil or criminal contempt
or otherwise sanctioned. See TEX. R. APP. P. 38.8(b)(4).

         The clerk of this court shall cause a copy of this order to be served on FAUSTO SOSA by
certified mail, return receipt requested, with delivery restricted to addressee only, or give other personal
notice of this order with proof of delivery.

                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 29th
day of April, 2014.

                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court